DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This office action is responsive to the amendment filed on 9/13/2022.  Claims 1-25 are presented for examination.  Independent claims 1, 10, 18 were amended.


Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 10, and 18, argues that Herz as modified by Chaudhri fails to teach or suggest “display a first user interface region without displaying a second user interface region”, “in response to detecting the first user operation on the first component”, “display the first user interface region and a portion of the second user interface region on the display”, “display the entire second user interface region on the display without displaying the first user interface region”, and “when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display”.  The Examiner respectfully disagrees.

In light of the claim amendments, the Examiner presents a different embodiment of Herz as illustrated in Figures 11X-11Z.  Firstly, Herz teaches that Figure 11X illustrates a region 802 with a first set of icons being displayed without the region containing the second set of icons as illustrated in Figure 11Z [0281, 0314].  Secondly, Herz teaches in response to detecting the user selection of one or more icons on the touch-sensitive display [0275, 0278, 0315].  For example, Figure 11X illustrates the user selecting the calculator icon 149-3 [0315, 0323].  Thirdly, Herz does not explicitly teach “display the first user interface region and a portion of the second user interface region on the display”.  However, Chaudhri teaches displaying the first page and a portion of the second page as illustrated in Figure 8B [0096].  Fourthly, Herz teaches the second set of icons replacing the first set of icons in the region 802 as illustrated in Figure 11Z [0314, 0323].  Lastly, Herz does not explicitly teach “when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display”.  However, Chaudhri teaches that the display object is dragged from the first page to the portion of the second page as illustrated in Figure 8B [0108-0109, also see 0096].  In between the first page and the second page is a reference line 812 [0096].  The reference line corresponds to the claimed “junction”.  Furthermore, the display switches from the first page to the second page such that the second page is fully displayed as illustrated in Figures 8A-8C [0096-0098].  Therefore, Herz as modified by Chaudhri does teach “display a first user interface region without displaying a second user interface region”, “in response to detecting the first user operation on the first component”, “display the first user interface region and a portion of the second user interface region on the display”, “display the entire second user interface region on the display without displaying the first user interface region”, and “when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display”.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites, “A electronic device” in line 1.  The Examiner suggests amending the claim to recite, “An electronic device”.
Claim 3 recites, “The mobile phone” in line 1.  The mobile phone is not recited in claim 1.  The Examiner suggests amending the claim to recite, “The electronic device”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13, 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-10, 11, 13, 16-20, 21, 23 of U.S. Patent No. 10,983,668 in view of Herz et al. (U.S. Patent Application 20090178008). 

Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations are identical except for some limitations in the instant application that present a broader scope than the limitations in U.S. Patent No. 10,983,668.  More specifically, claim 1 of the instant application recites a electronic device, whereas claim 1 of Application No. 16/904783 recites a mobile phone.  The limitation “electronic device” is a broader term which also includes a mobile phone.  Also, a reduction step of the first user interface in claim 1 of Application No. 16/904783 is absent from claim 1 of the instant application.  Instead, claim 1 of the instant application recites a broader version of claim 1 of Application No. 16/904783 by claiming the moving step and the switching operation without the reduction step.  Also, claim 1 recites “display a first user interface region without displaying a second user interface region” in line 7.  Although the limitation “without displaying a second user interface region” is not recited in claim 1 of Application No. 16/904783, it would have been obvious to one of ordinary skill in the art to have modified claim 1 of Application No. 16/904783 with the features of “without displaying a second user interface region” in the same conventional manner as taught by Herz because user interface regions are commonly displayed one at a time and is well known in the art of graphical user interfaces.

For example, please refer to the table below for a limitation by limitation comparison of claim 1 of the instant application and claim 1 of Application No. 16/904783.
Claim 1 of Instant Application
Claim 1 of Application No. 16/904783 in view of Herz et al. (U.S. Patent Application 20090178008)
A electronic device, comprising:
A mobile phone, comprising:
a display;
a display;
a memory storage having instructions stored therein; and
a memory storage having instructions stored therein; and
one or more processors in communication with the display and the memory storage wherein, when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to:
one or more processors in communication with the display and the memory storage wherein, when the instructions are executed by the one or more processors, the one or more processors are configured to cause the mobile phone to:

	
display a first user interface region without displaying a second user interface region, wherein a plurality of components is located in the first user interface region, and the plurality of components comprises a first component;
display a first user interface region, wherein a plurality of components are located in the first user interface region, and a first component is located in the first user interface region;

Figure 11X illustrates a region 802 with a first set of icons being displayed without the region containing the second set of icons as illustrated in Figure 11Z [see para. 0281, 0314 of Herz]
detect a first user operation on the first component in a touching manner;
detect a first user operation on the first component in a touching manner;
in response to detecting the first user operation on the first component:
in response to detecting the first user operation on the first component,
display the first user interface region and a portion of the second user interface region on the display, wherein one or more components is capable of being located in the second user interface region;
display the reduced first user interface region so that a second user interface region is indicated on the display while the first user interface region is reduced, wherein one or more components is capable of being located in the second user interface region;
detect a dragging operation on the first component;
detect a dragging operation on the first component;
in response to detecting the dragging operation on the first component:
in response to detecting the dragging operation on the first component,
move the first component from the first user interface region to the second user interface region,
move the first component from the reduced first user interface region to the second user interface region,
display the entire second user interface region on the display without displaying the first user interface region, wherein the first component is displayed on the second user interface region; and
display the second user interface region on the display without displaying the first user interface region, wherein the first component is displayed on the second user interface region;
wherein when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display
wherein after the first component located in the reduced first user interface region is moved from the reduced first user interface region to a junction between the reduced first user interface region and the second user interface region, content displayed on the display is switched in a shifting manner to completely display the second user interface region


Claim 2 of the instant application corresponds to claim 3 of Application No. 16/904783.
Claim 3 of the instant application corresponds to claim 7 of Application No. 16/904783.
Claim 4 of the instant application corresponds to claim 1 of Application No. 16/904783.
Claim 6 of the instant application corresponds to claim 8 of Application No. 16/904783.
Claim 7 of the instant application corresponds to claim 9 of Application No. 16/904783.
Claim 8 of the instant application corresponds to claim 10 of Application No. 16/904783.
Claim 9 of the instant application corresponds to claim 1 of Application No. 16/904783.
Claim 10 of the instant application corresponds to claim 21 of Application No. 16/904783.
Claim 11 of the instant application corresponds to claim 23 of Application No. 16/904783.
Claim 13 of the instant application corresponds to claim 21 of Application No. 16/904783.
Claim 18 of the instant application corresponds to claim 11 of Application No. 16/904783.
Claim 19 of the instant application corresponds to claim 13 of Application No. 16/904783.
Claim 20 of the instant application corresponds to claim 17 of Application No. 16/904783.
Claim 21 of the instant application corresponds to claim 11 of Application No. 16/904783.
Claim 22 of the instant application corresponds to claim 16 of Application No. 16/904783.
Claim 23 of the instant application corresponds to claim 18 of Application No. 16/904783.
Claim 24 of the instant application corresponds to claim 19 of Application No. 16/904783.
Claim 25 of the instant application corresponds to claim 20 of Application No. 16/904783.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-12, 14-20, 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al. (U.S. Patent Application 20090178008) in view of Chaudhri et al. (U.S. Patent Application 20090064055).

In regards to claim 1, Herz teaches a electronic device [Fig. 11X-11Z; mobile telephone, 0314, also see 0035, 0259], comprising: 
a display [e.g. touch screen display, 0314]; 
a memory storage [Fig. 1A; e.g. memory 102, 0040, 0043] having instructions [e.g. instructions, 0043] stored therein; and 
one or more processors [Fig. 1A; e.g. one or more processors, 0043] in communication with the display and the memory storage wherein, when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to: 
display a first user interface region without displaying a second user interface region [Fig. 11X, 11Z; e.g. Figure 11X illustrates a region 802 with a first set of icons being displayed without the region containing the second set of icons as illustrated in Figure 11Z, 0281, 0314], wherein a plurality of components is located in the first user interface region [Fig. 11X; e.g. application icons 141, 143, 144, 148, 149-1, 149-3, 149-3, etc. are located in the region 802, 0281, 0314], and the plurality of components comprises a first component [Fig. 11X; e.g. the application icon 149-2 is one application icon out of the plurality of application icons, 0281, 0314]; 
detect a first user operation on the first component in a touching manner [e.g. detecting a user selection of one or more icons on the touch-sensitive display, 0275, 0278, 0315]; 
in response to detecting the first user operation on the first component [e.g. in response to detecting the user selection of one or more icons on the touch-sensitive display, 0275, 0278, 0315]: 
display the first user interface region on the display [Fig. 11X; e.g. displaying the region 802 when the interface reconfiguration process is initiated, 0281-0282], wherein one or more components is capable of being located in the second user interface region [Fig. 11Z; e.g. the region 802 containing the second set of icons, 0314]; 
detect a dragging operation on the first component [Fig. 11X; e.g. detecting the second finger gesture such as a drag includes detecting movement of the first point of contact to an edge of the first area, 0285, 0314-0315]; 
in response to detecting the dragging operation on the first component [e.g. in response to detecting the second finger gesture such as a drag, 0273, 0282-0285, 0314-0315]: 
move the first component from the first user interface region to the second user interface region [Fig. 11X-11Z; e.g. moving the first icon from the first set of icons to the second set of icons, 0314-0315], 
display the entire second user interface region on the display without displaying the first user interface region [Fig. 11Z; e.g. the second set of icons replaces the first set of icons in the region 802, 0314, 0323], wherein the first component is displayed on the second user interface region [Fig. 11Z; e.g. the calculator icon 149-3 is displayed on the second set of icons in region 802, 0314, 0323].
Herz does not explicitly teach
display the first user interface region and a portion of the second user interface region on the display (emphasis added);
wherein when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display.
However, Chaudhri teaches
display the first user interface region and a portion of the second user interface region on the display [Fig. 8B; e.g. displaying the first page and a portion of the second page, 0096];
wherein when the first component is moved from the first user interface region to a junction [Fig. 8B; e.g. reference line 812, 0096] between the first user interface region and the portion of the second user interface region [Fig. 8B; e.g. the display object is dragged from the first page to the portion of the second page, 0108-0109, also see 0096], the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display [Fig. 8A-8C; e.g. the display switches from the first page to the second page such that the second page is fully displayed, 0096-0098].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Herz’s electronic device with the features of
display the first user interface region and a portion of the second user interface region on the display;
wherein when the first component is moved from the first user interface region to a junction between the first user interface region and the portion of the second user interface region, the display switches from the first user interface region to the second user interface region such that the entire second user interface region is displayed on the display
in the same conventional manner as taught by Chaudhri because any type of boundary (i.e. junction) between two separate pages is well known in the art of graphical user interfaces [0096].

In regards to claim 2, Herz teaches the electronic device of claim 1, wherein a second component is in the second user interface region [Fig. 11A-11D; e.g. phone icon 138 is in the region 408, 0281-0282].

In regards to claim 3, Herz does not explicitly teach the mobile phone of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to move the first component located in the first user interface region from the first user interface region to the junction between the first user interface region and the portion of the second user interface region before being moved to the second user interface region.
However, Chaudhri teaches the mobile phone of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to move the first component located in the first user interface region from the first user interface region to the junction between the first user interface region and the portion of the second user interface region before being moved to the second user interface region [Fig. 8B; e.g. the display object is dragged from the first page to the reference line before moving to the second page, 0108-0109, also see 0096].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Herz’s electronic device with the features of moving the first component located in the first user interface region from the first user interface region to the junction between the first user interface region and the portion of the second user interface region before being moved to the second user interface region in the same conventional manner as taught by Chaudhri because any type of boundary (i.e. junction) between two separate pages is well known in the art of graphical user interfaces [0096].

In regards to claim 5, Herz teaches the electronic device of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to trigger a state of the first component to be a processable mode, so that the first component is in a waiting-to-be-processed state, in response to the first user operation on the first component [e.g. the user selection of the one or more icons would trigger the interface reconfiguration process, 0272-0273, 0275].

In regards to claim 6, Herz teaches the electronic device of claim 1, wherein the first component is an icon of an application [Fig. 11A-11D; e.g. the stocks application icon 149-2, 0285].

In regards to claim 7, Herz teaches the electronic device of claim 1, wherein the first component is a widget [Fig. 11A-11D; e.g. stocks widget 149-2, 0067].

In regards to claim 8, Herz teaches the electronic device of claim 2, wherein the second component is an icon of an application [Fig. 11A-11D; e.g. phone icon 138 is a telephone application, 0037, 0281-0282].

In regards to claim 9, Herz does not explicitly teach the electronic device of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to switch from the first user interface region to the second user interface region in a shifting manner or a reversing manner.
However, Chaudhri teaches the electronic device of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to switch from the first user interface region to the second user interface region in a shifting manner or a reversing manner [Fig. 8A-8C; e.g. dragging or swiping in a horizontal manner within the navigational region 712 causes the display to change to the first and second pages as indicated by the page indicator dots 802, 0095-0098].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Herz’s electronic device with the features of switching from the first user interface region to the second user interface region in a shifting manner or a reversing manner in the same conventional manner as taught by Chaudhri because scrolling through different pages of a graphical user interface is well known in the art of graphical user interfaces [0096].

In regards to claim 10, the claim recites similar limitations as claim 1, but in the form of a non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which, when executed by a mobile phone with a display, and one or more processors, cause the mobile phone to: perform the steps of claim 1.  Furthermore, Herz teaches a non-transitory computer-readable storage medium [e.g. computer readable storage medium, 0010] storing one or more programs, the one or more programs [e.g. programs, 0010] including instructions [e.g. instructions, 0010], which, when executed by a mobile phone [e.g. mobile telephone, 0035] with a display [e.g. touch-sensitive display, 0010], and one or more processors [e.g. processors, 0010], cause the mobile phone to: perform the steps of claim 1.

In regards to claim 11, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 12, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 14, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 15, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 16, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 17, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 18, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 19, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 20, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 22, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 23, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 24, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 25, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

Claims 4, 13, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al. (U.S. Patent Application 20090178008) in view of Chaudhri et al. (U.S. Patent Application 20090064055) as applied to claims 1, 10, 18 above, and further in view of Shiplacoff et al. (U.S. Patent Application 20100095240).

In regards to claim 4, Herz as modified by Chaudhri does not explicitly teach the electronic device of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to reduce the first user interface region in response to the first user operation on the first component.
However, Shiplacoff teaches the electronic device of claim 1, wherein when the instructions are executed by the one or more processors, the one or more processors are configured to cause the electronic device to reduce the first user interface region in response to the first user operation on the first component [Fig. 2, 3; e.g. reducing the size of the card 301B from full-screen mode to card mode in response to Herz’s detecting the user selection of one or more icons, see 0077-0079 of Shiplacoff, also see 0275, 0278 of Herz].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Herz’s electronic device and the teachings of Chaudhri with the features of reducing the first user interface region in response to the first user operation on the first component in the same conventional manner as taught by Shiplacoff because Shiplacoff provides a method for efficiently navigating through multiple windows on a mobile device due to limited screen space on the mobile device [0010, 0075-0078].

In regards to claim 13, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 21, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Acting Supervisory Patent Examiner, Art Unit 2612